COXA WH Rw HP &

NO NY NH VN KN KD RO RR mm eee ea ea ei
Na FP WN KF COD ODO OWN DA WN BP WW PB KH OO

NY N
coo “4

 

CLERK, U.S. DISTRICT

  
      

  
 
 
 
 
 

 

TostRict OF
CEN TERN DIVISION

 

   

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CaseNo.. (ICRI F lo7Tk
- Plaintiff, ORDER OF DETENTION PENDING
FURTHER REVOCATION
“ (FED, CRIM. P 32.1(a)(6); 18
. » aN. . P. 32.1(a)(6);
7 XL S.C. § 3143(a)(1
MiChae/ Lee. HES § 3143(a)(1))
Defendant.

 

The defendant having been arrested in this District pursuant to a warrant
issued by the United States District Court for the Cetra District of
Col ner are for alleged violation(s) of the terms and conditions of probation
or supervised release; and | |
Having conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
A. (WY, The defendant has not met his/her burden of establishing by clear and
convincing evidence that he/she is not likely to flee if released under 18
U.S.C. § 3142(b) or (c). This finding is based on the following:
(K) information in the Pretrial Services Report and Recommendation
(X) information in the violation petition and report(s)
\) the defendant’s nonobjection to detention at this time
() — other:

 

<—

 
So ON DR WN BR W pO /&

— 10
I]
12
13
14
15
16
17
18
19
20
21
ae
20
24
25
26

at
28

 

and/ or

B. VY The defendant has not met his/her burden of establishing by clear and
convincing evidence that he/she is not likely to pose a danger to the
safety of any other person or the community if released under 18 U.S.C.
§ 3142(b) or (c). This finding is based on the following:
( X) information in the Pretrial Services Report and Recommendation
(<) information in the violation petition and report(s)
(X) _ the defendant’s nonobjection to detention at this time

() — other:

 

IT THEREFORE IS ORDERED that the defendant be detained pending the further

revocation proceedings.

 

Dated: Janvory (>, 7d 20 X
~ _ SHERI PYM
United States Magistrate Judge

 
